United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 For the quarter ended: March 31, 2010 Commission file no.: 0-11596 EXPERTELLIGENCE, INC. (Name of Small Business Issuer in its Charter) Nevada 95-3506403 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 2101 Vista Pkwy. Ste. 292 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Issuer's telephone number: (561) 228 - 6148 Securitiesregistered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 par value per share (Title of class) Copies of Communications Sent to: Indicate by Checkwhetherthe issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of April 15, 2010, there were 50,104,818 shares of voting stock of the registrant issuedand outstanding. PART I ITEM 1.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders' Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements
